Citation Nr: 1027071	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  09-13 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for bilateral hearing loss.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to August 1952.

These matters comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the Veteran's petition to reopen his 
claims of entitlement to service connection for bilateral hearing 
loss and tinnitus.  In October 2008, the Veteran submitted a 
notice of disagreement and subsequently perfected his appeal in 
April 2009.

To establish jurisdiction over the issues of entitlement to 
service connection for bilateral hearing loss and tinnitus, the 
Board must first consider whether new and material evidence has 
been received to reopen the claims.  See 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully 
under the analysis section, new and material evidence has been 
received sufficient to reopen the claims for service connection 
for bilateral hearing loss and tinnitus.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The reopened claims of entitlement to service connection for 
bilateral hearing loss and tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service 
connection for bilateral hearing loss in November 2006 on the 
basis that there was no evidence that hearing loss started in or 
was caused by active duty service; the Veteran was properly 
informed of the adverse decision and his appellate rights, and he 
did not appeal.

2.  Evidence submitted subsequent to the RO's November 2006 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, and 
in connection with evidence previously assembled raises a 
reasonable possibility of substantiating the claim of entitlement 
to service connection for bilateral hearing loss.

3.  The RO denied the Veteran's claim of entitlement to service 
connection for tinnitus in November 2006 on the basis that there 
was no evidence that tinnitus started in or was caused by active 
duty service; the Veteran was properly informed of the adverse 
decision and his appellate rights, and he did not appeal.

4.  Evidence submitted subsequent to the RO's November 2006 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, and 
in connection with evidence previously assembled raises a 
reasonable possibility of substantiating the claim of entitlement 
to service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The RO's November 2006 decision denying the Veteran's claim 
of entitlement to service connection for bilateral hearing loss 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.104(a), 20.1100, 20.1104 (2009).

2.  New and material evidence sufficient to reopen the Veteran's 
claim of entitlement to service connection for bilateral hearing 
loss has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).

3.  The RO's November 2006 decision denying the Veteran's claim 
of entitlement to service connection for tinnitus is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.104(a), 20.1100, 20.1104 (2009).

2.  New and material evidence sufficient to reopen the Veteran's 
claim of entitlement to service connection for tinnitus has been 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his 
previously denied claims for service connection for bilateral 
hearing loss and tinnitus, these applications are being granted-
as will be discussed in further detail in the following decision.  
As such, the Board finds that any error related to the VCAA with 
regard to these applications to reopen is moot.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

II. Merits of the Claims

The initial issue before the Board is whether new and material 
evidence has been received sufficient to reopen the Veteran's 
previously denied claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  After a review of the 
evidence of record, the Board finds that new and material 
evidence has been submitted with regard to these claims.

Where service connection for a disability has been denied in a 
final decision, a subsequent claim for service connection for 
that disability may be considered on the merits only if new and 
material evidence has been received since the time of the prior 
adjudication.  As noted above, the Board must consider the 
question of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If 
the Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have determined 
in that regard is irrelevant.  See Barnett, supra.  Further 
analysis, beyond consideration of whether the evidence received 
is new and material, is neither required nor permitted.  Id. at 
1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

According to the United States Court of Appeals for Veterans 
Claims (Court), the pertinent VA law requires that in order to 
reopen a previously and finally disallowed claim, there must be 
new and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  When determining whether the 
claim should be reopened, the credibility of the newly submitted 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 
(1992).

Here, the Veteran has previously sought service connection for 
bilateral hearing loss and tinnitus.  He was originally denied 
entitlement to service connection for both bilateral hearing loss 
and tinnitus in a November 2006 RO decision.  He was notified of 
the denial and his appellate rights by a letter dated in 
December 2006.  The Veteran did not appeal this decision.

The basis for the RO's November 2006 denial of the Veteran's 
claims of entitlement to service connection for bilateral hearing 
loss and tinnitus was that there was no evidence showing that his 
hearing loss or tinnitus started in or was related to his active 
duty service.  At the time of the November 2006 denial, 
statements from the Veteran, service treatment records, private 
treatment records, and a November 2006 VA audiological 
examination report were considered.  The November 2006 RO 
decision is the last final denial of these claims.

The new evidence submitted since the November 2006 denial of the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus consists of additional 
statements from the Veteran, VA treatment records, employment-
related audiograms and hearing data, and a March 2009 VA 
audiological examination report.

Significantly, the Veteran submitted a June 2008 statement 
indicating that he experienced ringing in his ears and a 
diminished capacity for hearing others  beginning after exposure 
to jet engine noise while in service.  As referenced above, at 
this juncture, the credibility of this lay evidence is to be 
presumed.  See Justus, supra.  This statement provides lay 
evidence of a possible continuity of symptomatology, which 
relates to the reasons for the previous final denial.  Thus, the 
Board concludes that this satisfies the low threshold requirement 
for new and material evidence.  As such, the claims are reopened.


ORDER

As new and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for 
bilateral hearing loss, to this extent only, the appeal is 
granted.

As new and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for 
tinnitus, to this extent only, the appeal is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claims of 
entitlement to service connection for bilateral hearing loss and 
tinnitus.

In a June 2008 statement, the Veteran indicated that he received 
all of his medical care at the VA Medical Center (VAMC) in 
Columbia, Missouri.  He also indicated that the Columbia VAMC 
performed at least one audiogram.  However, the record is absent 
of any treatment records from the Columbia VAMC.  VA has an 
obligation under the Veterans Claims Assistance Act of 2000 to 
associate all relevant records in VA's possession with the claims 
file of a veteran.  See 38 C.F.R. § 3.159 (2009).  As such, the 
AMC must obtain any treatment records from the Columbia VAMC.

Additionally, the Board notes that the March 2009 VA audiological 
examination is not adequate to decide the claims.  Notably, 
although the examiner alluded to the Veteran's post-service 
factory noise exposure as the likely cause of his hearing loss 
and tinnitus, he did not provide a complete rationale for his 
conclusion.  Additionally, he did not address the Veteran's 
contentions of ringing in his ears since service and diminished 
hearing capacity after in-service exposure to jet engine noise.  
As such, the March 2009 VA examiner's opinion is not adequate to 
render a decision on entitlement to service connection for 
bilateral hearing loss or tinnitus.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say that, 
if the medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  See Colvin at 175.  For the reasons described 
above, the Veteran's claims of entitlement to service connection 
for bilateral hearing loss and tinnitus must be remanded for a 
new VA opinion.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain and associate with the claims file 
any outstanding VA treatment records from the 
VAMC in Columbia, Missouri, and any other VA 
facilities identified by the Veteran.

2.  Thereafter, the Veteran's claims file 
should be returned to the original March 2009 
VA examiner, if possible, for clarification 
of the opinion.  Specifically, the 
examiner must provide a complete 
rationale for his conclusion that the 
Veteran's current bilateral hearing loss 
and tinnitus are not related to his 
military service.  The examiner must 
specifically address the Veteran's 
contentions of continuous tinnitus 
symptoms since service and temporary 
diminished hearing capacity after 
exposure to jet engine noise in service.  
The Veteran may be recalled for examination, 
if deemed necessary.

If the March 2009 VA examiner is unavailable, 
the Veteran should be afforded an 
audiological examination with another 
examiner.  All indicated studies should be 
performed.  The claims folder should be 
provided to the examiner for review of 
pertinent documents therein in connection 
with the examination, and the examination 
report should reflect that such a review was 
conducted.  The examiner should provide an 
opinion as to the likelihood that the 
Veteran's current bilateral hearing loss 
and/or tinnitus was caused or aggravated by 
his military service.  A complete rationale 
must be provided for any opinion offered.

It would be helpful if the examiner would use 
the following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.

3.  After completing the above actions and 
any other notification or development deemed 
necessary, the Veteran's claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus should be 
readjudicated.  If either claim remains 
denied, a supplemental statement of the case 
should be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, all issues 
properly on appeal should be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


